Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The Office notes that the cancellation of Claims 16-19 have rendered the previous restriction requirement moot. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, on lines 10-11, the limitation “a Product Heavy Marine Oil liquid components” is used, however the article (singular) does not agree with the noun “components” (plural).  This calls into question whether a singular component is claimed or whether several discrete components are intended. Claims 2-15 depend from Claim 1, and incorporate its deficiencies. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-10, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2016/0160139 to Robinson.

Regarding Claim 1, Robinson teaches a hydrocarbon fuel feedstock equivalent to a Feedstock Heavy Marine Fuel Oil. (Robinson, para. [0010]). The feedstock has bulk properties complaint with ISO 8217. (Id. at para. [0025]).  An environmental contaminant (sulfur) is noted at a value of at least about 1%, within the claimed range of 0.5% or greater. (Id. at para. [0024]).  Mixing the feedstock with hydrogen (equivalent to the activating gas) is implied by the step of hydrotreating the feed. (Id. at para. [0060]). The feedstock is exposed to reaction conditions in a reactor, the formation of effluent equivalent to the claimed product heavy marine fuel oil liquid components, gaseous components and by-product hydrocarbon components are expected as the steps are identical. (Id.) A separation step is implied by fig. 1, in which fuel oil components are separated and sent (e.g. discharged) to blending to form a product Bunker fuel oil (e.g. a heavy marine fuel oil). (Id., Fig. 1, and para. [0131]).  
Regarding Claim 2, the feedstock may have a sulfur content of at least about 5000wppm (0.5% wt.) significantly overlapping the claimed range of 5.0% to 1.0 % wt. sulfur. (Id. at para. [0024]).
Regarding Claim 3, the product fuel oil may have a sulfur content of at most about 4900 wppm (0.49 wt.%) significantly overlapping the claimed range. 
Regarding Claim 4, the catalyst may be alumina with a transition metal (Ni) of group 10 impregnated into it. (Id. at para. [0060]-[0061]). 
Regarding Claim 5, the activating gas may be a mixture of hydrogen and nitrogen. (Id. at para. [0065]). The treat gas may be fed at a rate of 500 to 10000 scf/bbl, within the claimed range of 250 to 10000 scf/bbl. (Id. at para. [0064]). The total pressure may be from 700psig to 2000 psig, with the claimed range of 250 to 3000 psig. (Id.) The vessel temperature may be from 550 F to 800 F, within the claimed range of 500 to 900 F, and the liquid hourly space velocity may be from 0.1 hr-1 to 20 hr-1, significantly overlapping the claimed range of 0.05 hr-1 to 1.0 hr-1. (Id.) Although no level of hydrocracking is given, such a result is merely the intended result of positively recited steps, and will flow inherently from the process as the same reaction conditions are disclosed. The hydrogen may have a hydrogen content (an analog of partial pressure) of at least 80% of the activating gas. (Id. at para. [0065]).
Regarding Claim 6, Robinson teaches a hydrocarbon fuel feedstock equivalent to a Feedstock Heavy Marine Fuel Oil. (Robinson, para. [0010]). The feedstock has bulk properties complaint with ISO 8217. (Id. at para. [0025]).  An environmental contaminant (sulfur) is noted at a value of at least about 1%, within the claimed range of 0.5% or greater. (Id. at para. [0024]).  Mixing the feedstock with hydrogen (equivalent to the activating gas) is implied by the step of hydrotreating the feed. (Id. at para. [0060]).  The hydrogen may have a hydrogen content (an analog of partial pressure) of at least 80% of the activating gas. (Id. at para. [0065]). 
The feedstock is exposed to reaction conditions in a reactor, the formation of effluent equivalent to the claimed product heavy marine fuel oil liquid components, gaseous components and by-product hydrocarbon components are expected as the steps are identical. (Id.)
A separation step is implied by fig. 1, in which fuel oil components are separated and sent (e.g. discharged) to blending to form a product Bunker fuel oil (e.g. a heavy marine fuel oil). (Id., Fig. 1, and para. [0131]).  Two separation vessels are implied by Fig. 1: one vessel separates the hydrotreating effluent into naphtha, gasoil, and fuel oil, and second vessel separates the fuel oil into a blend fraction, a burner fraction, and a cat cracker feed fraction. (Id. at Fig. 1).
Regarding Claim 7, the feedstock may have a sulfur content of at least about 5000wppm (0.5% wt.) significantly overlapping the claimed range of 0.5 to 1.0 % wt. sulfur. (Id. at para. [0024]).  It is expected that ISO guidelines designed to measure sulfur levels will successfully reflect the stated results in Robinson.
Regarding Claim 8, the properties of the effluent of the Robinson are expected to be inherent to its process, and so will naturally flow from the identically recited steps. 
Regarding Claim 9, The hydrogen may have a hydrogen content (an analog of partial pressure) of at least 90% of the activating gas, which may be a mixture of hydrogen and methane. (Id. at para. [0065]).
Regarding Claim 10, The treat gas may be fed at a rate of 500 to 10000 scf/bbl, within the claimed range of 250 to 10000 scf/bbl. (Id. at para. [0064]). The total pressure may be from 700psig to 2000 psig, with the claimed range of 250 to 3000 psig. (Id.) The vessel temperature may be from 550 F to 800 F, within the claimed range of 500 to 900 F, and the liquid hourly space velocity may be from 0.1 hr-1 to 20 hr-1, significantly overlapping the claimed range of 0.05 hr-1 to 1.0 hr-1. (Id.) 
Regarding Claim 12, the carrier may be alumina. (Id. at para. [0060]).  The impregnated transition metal may be Ni, a group 10 metal. (Id.)
Regarding Claim 13, the metal blend may be nickel and molybdenum. (Id.)
Regarding Claim 14, the product fuel is ISO 8217 compliant and may have a sulfur content of at most 5000 wppm (0.5 wt.%), significantly overlapping the claimed range of 0.05 wt.% to. 0.5 wt.%. (Id. at para. [0025]).
Regarding Claim 15, the effluent properties are expected to be inherent, since the same steps are recited in Robinson. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson as applied to Claim 6.
Regarding Claim 11, the foregoing references teaches a supported transition metal heterogeneous catalyst, but does not specify whether the bed is fixed, or ebullated. (Robinson, para. [0060]).  However, a limited number of solutions exist catalyst systems for hydrotreatment reactors: fixed, ebullated, and slurry.  The person of ordinary skill in the art could expect to apply any of the limited number of solutions with an expectation of success. Regarding the selection of a particular hydrocracking level, such a recitation is merely the intended result of positively recited steps. Because Robinson teaches the same reaction conditions, the hydrocracking level is expected to be inherent. 
Claims 20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson as evidenced by Alvarez, A., et al, Comparison of Quench Systems in Commercial Fixed-Bed Hydroprocessing Reactors, 2007, Energy & Fuels, vol. 21, pp. 1133-1144.
Regarding Claim 20, Robinson teaches a hydrocarbon fuel feedstock equivalent to a Feedstock Heavy Marine Fuel Oil. (Robinson, para. [0010]). The feedstock has bulk properties complaint with ISO 8217. (Id. at para. [0025]).  An environmental contaminant (sulfur) is noted at a value of at least about 1%, within the claimed range of 0.5% or greater. (Id. at para. [0024]).  Mixing the feedstock with hydrogen (equivalent to the activating gas) is implied by the step of hydrotreating the feed. (Id. at para. [0060]).
Robinson), Alvarez discloses that those reactions are expected with heavy feeds. (Alvarez, p. 1133). 
Regarding Claims 22-24, the properties and effects recited are merely the intended result of positively recited steps, because Robinson teaches the elements of the process (or are obvious over Robinson), the effects and properties of the positively recited steps are expected to be inherent to the process.  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson as applied to claim 20 above, and further in view of Alvarez.

Regarding Claim 21, while Robinson does not expressly teach that demetallization and desulfurization catalysts (that is, two distinct types of catalyst intended for different purposes within the reactor) are utilized in the process, Alvarez discloses that it is known in the art to utilize catalysts with different functionalities to achieve desired levels of impurities removal in hydrotreatment of hydrocarbon feeds. (Alvarez, p. 1133-34). Given that Alvarez teaches that hydrodesulfurization and hydrodemetallization reactions occur when handling heavy feeds (such as the feed disclosed in Robinson), it would be obvious to the person of ordinary skill in the art at the time of filing that those impurities exist in the feed, and, armed with the express suggestion of Robinson, would be motivated to utilize different catalyst functionalities (here, demetallization and desulfurization) to achieve desired levels of impurity removal.

Double Patenting
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,533,141. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of ‘141 contain all the limitations of instant Claims 1-15, and therefore anticipate them.  The intended results of positively recited steps and inherent properties of feeds and effluents do not give rise to patentable subject matter.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,536,132. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of ‘132 contain all .
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,604,709. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of ‘709 contain all the limitations of instant Claims 1-15, and therefore anticipate them.  The intended results of positively recited steps and inherent properties of feeds and effluents do not give rise to patentable subject matter.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,655,074. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of ‘074 contain all the limitations of instant Claims 1-15, and therefore anticipate them.  The intended results of positively recited steps and inherent properties of feeds and effluents do not give rise to patentable subject matter.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,836,966. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of ‘966 contain all the limitations of instant Claims 1-15, and therefore anticipate them.  The intended results of positively recited steps and inherent properties of feeds and effluents do not give rise to patentable subject matter.
Conclusion
In view of the foregoing rejections, no Claim is allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK N MUELLER/Primary Examiner, Art Unit 1772